The facts in this case have been agreed upon by stipulation. On or about March 7, 1918, the defendant delivered to the plaintiff at Yonkers, N.Y., a shipment of 170 barrels of sugar for transportation and delivery to the order of the Federal Sugar Refining Company, notify Lewiston Confectionery Company, Lewiston, Maine. The plaintiff received and accepted said shipment and issued to the defendant a bill of lading therefor, and caused the sugar to be transported to its destination. On arrival it notified the Lewiston Confectionery Company, which accepted delivery of said shipment and surrendered said bill of lading. An agent of the plaintiff erroneously waybilled said shipment as a prepaid one, and as a result thereof transportation charges were not collected from the said Lewiston Confectionery Company at the time of the delivery of said property. The billing was thereafter corrected and payment of the charges demanded from said company but the plaintiff was unable to collect the same for the reason that the Lewiston Confectionery Company became wholly insolvent and its business was discontinued. However, at the time of the delivery of the sugar to the said Lewiston Confectionery Company, it was solvent and in a position to meet its obligations. *Page 185 
Not having collected the transportation charges from the Lewiston Confectionery Company, the plaintiff on or about April 2, 1920, demanded payment from the shipper, the defendant, who refused to pay. The plaintiff had filed with the interstate commerce commission tariffs and classifications showing the charges for the transportation of this sugar, and the amount demanded was in accordance with these schedules.
A second cause of action is also set forth in the agreed statement of facts, in all details similar to that which has just been stated, except that shipment was of 30 barrels, 203 bags and 40 bales of sugar for transportation to Wilkes Barre, Pa., consigned to the order of the defendant, notify Maplewood Company. On the first cause of action the amount due is stated to be $134.68, with interest, and on the second cause of action $53.02, with interest. The forms of bills of lading issued for these shipments were the standard forms approved by the interstate commerce commission by its order No. 787, dated June 27, 1908. Section 8 of the bill of lading conditions reads: "The owner or consignee shall pay the freight and all other lawful charges accruing on said property, and, if required, shall pay the same before delivery." Under this provision the railroad company could have demanded the freight charges from the notify party before delivery. The use of the order bill of lading is to secure payment of the purchase price before the delivery of the goods.
On the face of the bill of lading appears the following: "The surrender of this Original Order Bill of Lading properly indorsed shall be required before the delivery of the property. Inspection of property covered by this bill of lading will not be permitted unless provided by law or unless permission is indorsed on this original bill of lading or given in writing by the shipper." The railroad company undertook under this form of bill of lading to transport goods to the destination, notify the *Page 186 
purchaser and deliver them only on presentation of the original bill of lading properly indorsed. The purchaser procured the bill of lading for this purpose by paying the purchase price to the shipper or some bank as the shipper's agent. In all other respects the bill of lading was the same as the straight bill of lading and the duties of the railroad company exactly similar.
The courts below thought that the railroad company was under contract by this order bill of lading to also collect the freight charges as well as the original bill of lading. There is no such provision in the bill itself and to read into it such an obligation would be to add something which the interstate commerce commission had left out. The respondent states that he has been able to find only two cases sustaining defendant's contention that the railroad company under the circumstances here stated cannot recover the freight charges of the consignor. (Louisville  Nashville R.R. Co. v. Central Iron  Coal Co.,
284 Fed. Rep. 250; Yazoo  M.V. Ry. Co. v. Zemurray, 238 Fed. Rep. 789.) These authorities proceeded upon the theory that the railroad company had made an election to collect from the consignee or notify party and that it could not thereafter claim transportation charges from the consignor. Counsel for the respondent very frankly concedes that this reasoning is untenable but insists that the basis for the decision should have been the contract obligation which the railroad company assumed by the order bill of lading to collect the charges from the notify party. As stated, this is the ground upon which the lower courts in this case have denied the plaintiff relief. We can see no reason for a different conclusion in this case from that arrived at by this court in N.Y.C.R.R. Co. v. Ross Lumber Co. (234 N.Y. 261). The bill of lading in that case was a straight bill of lading. The bills of lading in this case are order or notify bills of lading. The difference between the two bills of lading lies in the duty *Page 187 
which rests upon the railroad. With a straight bill of lading when stamped `non-negotiable' the carrier may deliver to the consignee with or without its production. (Colgate v.Pennsylvania Co., 102 N.Y. 120.) Under the order bill of lading, the railroad will only deliver upon the production of the original bill of lading which indicates that the purchase price has been paid. The rule as to freight charges, however, remains the same in both cases. The railroad company may demand the amount from the consignee or it may collect from the consignor. It cannot make an election nor be held to an estoppel without violating the purpose and spirit of the Interstate Commerce Commission Act. In order to prevent preferences, it is obliged to collect its freight charges and if it cannot get them from one party it must look to the other. Delivery of the goods without collection is no release or waiver of any or either party. This we held in the Ross Lumber Co. Case (supra), and such is the decision in New York Central R.R. Co. v. Philadelphia Reading C.  I. Co. (286 Ill. 267); B.  M.R.R. v. NationalOrange Co. (232 Mass. 351); Montpelier  Wells River R.R. Co. v. Bianchi  Sons (113 Atl. Rep. 534); N.Y., N.H.  H.R.R.Co. v. Tonella (79 N.H. 464); Gt. Northern Ry. Co. v.Hocking Valley Fire Clay Co. (166 Wis. 465); C.  N.W. Ry.Co. v. Queenan (102 Neb. 391); Wells Fargo  Co. v. Cuneo
(241 Fed. Rep. 727).
The judgment of the court below in favor of the defendant upon these causes of action should be reversed, and as there is no dispute about the amount due, judgment should be ordered for the plaintiff for the amount claimed in the complaint, with costs in all courts.
HISCOCK, Ch. J., HOGAN, CARDOZO, POUND and McLAUGHLIN, JJ., concur; ANDREWS, J., absent.
Judgment accordingly. *Page 188